            Case 2:16-cv-01023-RSM Document 149 Filed 08/13/21 Page 1 of 5




                                                      THE HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON

 7   TAMARA LOHR and RAVIKIRAN SINDOGI,
     on behalf of themselves and all others similarly
 8                                                         NO. 2:16-cv-01023-RSM
     situated,
 9                                                         STIPULATED MOTION AND ORDER
                                Plaintiffs,
                                                           TO FURTHER EXTEND BRIEFING
10
                                                           DEADLINES ON MOTIONS TO
            vs.
11                                                         EXCLUDE
     NISSAN NORTH AMERICA, INC., and
12
     NISSAN MOTOR CO., LTD.,
                                                            NOTED FOR CONSIDERATION:
13                                                          August 13, 2021
                                Defendants.
14

15

16                                     I. STIPULATED MOTION

17          Plaintiffs Tamara Lohr and Ravikiran Sindogi and Defendant Nissan North America,

18   Inc. respectfully request that the Court extend the briefing deadlines for Nissan’s motions to

19   exclude Plaintiffs’ experts and set additional deadlines for Plaintiffs to seek leave to file

20   rebuttal expert reports so Plaintiffs’ motion for class certification and both parties’ motions to

21   exclude can be considered together. The Court has previously extended the extended the class

22   certification briefing schedule on several occasions. Dkt Nos. 62, 70, 73, 75, 77, 79, and 129.

23          Plaintiffs assert that there is good cause to grant the parties’ motion. Plaintiffs intend to

24   seek leave to submit rebuttal expert reports for two of their experts, Colin Weir and Steven

25   Gaskin. Defendant intends to oppose submission of any rebuttal reports for reasons that include

26   their untimeliness. If the Court grants leave to file rebuttal reports, Nissan may need to depose

27
     STIPULATED MOTION AND ORDER TO FURTHER                            TERRELL MARSHALL LAW GROUP PLLC
     EXTEND BRIEFING DEADLINES ON MOTIONS TO                                   936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103-8869
     EXCLUDE - 1                                                            TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16-CV-01023-RSM                                                    www.terrellmarshall.com
             Case 2:16-cv-01023-RSM Document 149 Filed 08/13/21 Page 2 of 5




 1   those experts again and, if necessary, conduct additional expert work and, if necessary, seek to
 2   submit amended motions to exclude.
 3           The parties are also coordinating discovery and class certification deadlines in this
 4   action with a companion case filed in the Northern District of California, Johnson v. Nissan
 5   North America, Inc., No. 3:17-cv-00517-WHO. The Court in Johnson granted an extension
 6   similar to the one requested in this motion. See Stipulated Motion and Order to Extend Briefing
 7   Deadlines, Johnson v. Nissan North America, Inc., No. 3:17-cv-00517-WHO (N.D. Cal. Aug.
 8   11, 2021), ECF No. 166.1 Extending the deadlines in this matter may also facilitate the parties’
 9   informal settlement discussions. The parties therefore stipulate and move the Court for an order
10   extending the briefing schedule on Nissan’s motions to exclude as follows:
11
                                                          CURRENT                       PROPOSED
12                        EVENT
                                                          DEADLINE                      DEADLINE
13       Deadline for Plaintiffs to file responses         08/13/2021                     09/03/2021
         to Nissan’s motions to exclude Plaintiffs’
14
         experts, proposed rebuttal expert reports
15
         Deadline for Plaintiffs to file motion for           None                        09/03/2021
16       leave to submit rebuttal expert reports

17       Deadline for Nissan to file response to              None                         9/24/2021
         Plaintiffs’ motion for leave to submit
18       rebuttal expert reports
19
         Deadline for Plaintiffs to file reply in             None                         10/5/2021
20       support of motion for leave to submit
         rebuttal expert reports
21
         Noting date for Plaintiffs’ motion for               None                         10/5/2021
22       leave to submit rebuttal expert reports
23

24

25
     1
       Parties agree that nothing in either stipulation or agreement to extend the deadlines should be
26
     construed as waiving or otherwise limiting Nissan’s challenge to the permissibility or
27   timeliness of any further expert reports from Plaintiffs, rebuttal or otherwise.
     STIPULATED MOTION AND ORDER TO FURTHER                           TERRELL MARSHALL LAW GROUP PLLC
     EXTEND BRIEFING DEADLINES ON MOTIONS TO                                 936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     EXCLUDE - 2                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16-CV-01023-RSM                                                  www.terrellmarshall.com
           Case 2:16-cv-01023-RSM Document 149 Filed 08/13/21 Page 3 of 5




 1                                                 CURRENT                     PROPOSED
                       EVENT
                                                   DEADLINE                    DEADLINE
 2
       Deadline for Nissan to file                                               10/29/2021
 3     reply/supplemental briefs in support of
 4     motion to exclude reply up to 12 pages.

 5
           STIPULATED TO AND DATED this 13th day of August, 2021.
 6
     TERRELL MARSHALL LAW GROUP                   SHOOK HARDY & BACON L.L.P.
 7    PLLC
 8
     By: /s/ Beth E. Terrell, WSBA #26759         By: /s/ Weston Dunn, WSBA #54385
 9    Beth E. Terrell, WSBA #26759                 Weston Dunn, WSBA #54385
      Email: bterrell@terrellmarshall.com          Email: wddunn@shb.com
10    Amanda M. Steiner, WSBA #29147               701 Fifth Avenue, Suite 6800
      Email: asteiner@terrellmarshall.com          Seattle, Washington 98104
11    Benjamin Drachler, WSBA #51021               Telephone: (206) 344-7600
12    Email: bdrachler@terrellmarshall.com         Facsimile: (206) 344-3113
      936 North 34th Street, Suite 300
13    Seattle, Washington 98103-8869              Amir Nassihi, Admitted Pro Hac Vice
      Telephone: (206) 816-6603                   Email: anassihi@shb.com
14    Facsimile: (206) 319-5450                   Andrew L. Chang, Admitted Pro Hac Vice
                                                  Email: achang@shb.com
15
      Gregory F. Coleman, Admitted Pro Hac Vice   H. Grant Law, Admitted Pro Hac Vice
16    Email: gcoleman@milberg.com                 Email: hlaw@shb.com
      Mark E. Silvey, Admitted Pro Hac Vice       SHOOK HARDY & BACON L.L.P.
17    Email: msilvey@milberg.com                  555 Mission Street, Suite 2300
      Adam A. Edwards, Admitted Pro Hac Vice      San Francisco, California 94105
18    Email: aedwards@milberg.com                 Telephone: (415) 544-1900
      Justin G. Day, Admitted Pro Hac Vice        Facsimile: (415) 391-0281
19
      Email: jday@milberg.com
20    William A. Ladnier, Admitted Pro Hac Vice
      Email: wladnier@milberg.com
21    Email: rpothier@milberg.com
      MILBERG COLEMAN BRYSON
22      PHILLIPS GROSSMAN, PLLC
      First Tennessee Plaza
23
      800 South Gay Street, Suite 1100
24    Knoxville, Tennessee 7929
      Telephone: (865) 247-0080
25    Facsimile: (865) 522-0049
26

27
     STIPULATED MOTION AND ORDER TO FURTHER                  TERRELL MARSHALL LAW GROUP PLLC
     EXTEND BRIEFING DEADLINES ON MOTIONS TO                        936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     EXCLUDE - 3                                                 TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16-CV-01023-RSM                                         www.terrellmarshall.com
            Case 2:16-cv-01023-RSM Document 149 Filed 08/13/21 Page 4 of 5




      Mitchell M. Breit, Admitted Pro Hac Vice    William R. Sampson, Admitted Pro Hac Vice
 1
      Email: mbreit@simmonsfirm.com               Email: wsampson@shb.com
 2    MILBERG COLEMAN BRYSON                      Holly P. Smith, Admitted Pro Hac Vice
       PHILLIPS GROSSMAN, PLLC                    Email: hpsmith@shb.com
 3    100 Garden City Plaza                       Mark Cowing
      Garden City                                 Email: mcowing@shb.com
 4    New York, New York 11530                    SHOOK HARDY & BACON L.L.P.
      Telephone: (347) 668-8445                   2555 Grand Boulevard
 5
                                                  Kansas City, Missouri 64108
 6    Charles Crueger, Admitted Pro Hac Vice      Telephone: (816) 474-6550
      Email: cjc@cruegerdickinson.com             Facsimile: (816) 421-5547
 7    Erin Dickinson, Admitted Pro Hac Vice
      Email: ekd@cruegerdickinson.com            Attorneys for Defendant Nissan North America,
 8    CRUEGER DICKINSON LLC                      Inc.
 9    4532 North Oakland Avenue
      Whitefish Bay, Wisconsin 53211
10    Telephone: (414) 210-3868

11    Edward A. Wallace, Admitted Pro Hac Vice
      Email: eaw@wexlerwallace.com
12    WEXLER WALLACE LLP
13    55 West Monroe Street, Suite 3300
      Chicago, Illinois 60603
14    Telephone: (312) 346-2222
      Facsimile: (312) 346-0022
15
     Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER TO FURTHER                  TERRELL MARSHALL LAW GROUP PLLC
     EXTEND BRIEFING DEADLINES ON MOTIONS TO                        936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
     EXCLUDE - 4                                                 TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16-CV-01023-RSM                                         www.terrellmarshall.com
          Case 2:16-cv-01023-RSM Document 149 Filed 08/13/21 Page 5 of 5




 1                                           II. ORDER
 2         IT IS SO ORDERED.
 3

 4         DATED this 13th day of August, 2021.
 5

 6

 7

 8                                           A
                                             RICARDO S. MARTINEZ
 9                                           CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER TO FURTHER              TERRELL MARSHALL LAW GROUP PLLC
     EXTEND BRIEFING DEADLINES ON MOTIONS TO                    936 North 34th Street, Suite 300
                                                                Seattle, Washington 98103-8869
     EXCLUDE - 5                                             TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16-CV-01023-RSM                                     www.terrellmarshall.com
